cJlu.Jes..s~~o'~ o/,,f:5           _,\D
                                                                    ",
                                           RECErVED IN
                                                           3
                                      COURT OF CRIMINAL APPEALS

                                            JUt 01 2il15
,-----J~~J11£J~~~~~~--------~Ab~e~IA~co~s~m~.C~Ie~rn~-­
~-~...
\·
·'                             IN 1'HE COURT OF CRUUNAL APPEALS
                                            OF TEXAS

     FRANKLIN CARL JONES                        §                                    RECEIVED IN
           Relator                              §                               COURT OF CRIMINAL APPEAL
                                                §
     vs.                                        §        IN RE. 977894
                                                                                      JUL 0 12U15
                                                §
     BELINDA J. HILL                            §
     IN HER OFFICIAL CAPACITY                   §
           Respondent                           §                                  Abe! Acosta, Clerk
                           RELATOR'S APPLICATION FOR WRI'r OF f1ANDAMUS

     TO THE HONORABLE JUDGE OF SAID COURT

           COMES NOW, Franklin Carl Jones, Relator, Pro, se1 in the above styled

     and numbered cause of action and files his Relator's Application of Writ

     of Mandamus, pursuant to Rule 52.08 Section (c) of TRAP, and will show the

     Court the following:

                                                I.
                                             RELATOR

           1.01 Franklin Carl Jones, TDCJ #1224452 1s an offender incarcerated in

     the Texas DeparLment of Criminal Justice and is appearing Pro se, who can be

     located at the William G. McConnell Unit, Bee County, Texas 78102.

           l. 02· Relator has exhausted his reme.dies and has no other adequately

     remedy at law.   I f the court determines that ;:Relator is inti tled to relief

     it must make an appropriate order.     The Court may grant relief without hearing

     oral argument.

           1. 03 The act soughL.tO be compelled is ministerial, not       disc~etionary


     in nature.   ·rRAP Rule 52.8(c) requires Respondent to immediately transmit to

     the Court of 185th a completecopy of his Writ of Habeas Corpus under newly

     discover evidence to hold a competency hearing where the State and Court

     appointed counsel failed to order a competeucy hearing for the Relator

     (Franklin Carl Jones).
\I
·'                                            II.
                                           RESPONDENT

          2.01 Respondent Belinda J. Hill, in her capacity as First Assistant

     District Attorney(of Harris County, Texas has a ministerial Duty to turnover

     The Relator's 11.07 Writ of Habeas Corpus, Memorandum of Law and all his

     Exhibits A,B,C to the Court of the 185th District Court according to the State

     Bar Artiles of V.T.C.A.   ~ov't.   Code Title 2,, Subtitle 6, Appendix Article

     10, Section 9, Code Professional Responsibility. Disciplinarv RUle 9-102(3)

     (4) as applied in Resolution Trust Corp. V.P.C., 128 F.R.D. 647, "underTexas

     Law entire Writ of 11.07 Habeas Corpus and all attachment must be forward

     to the 185th District Court".

                                           III.
             VIOLATION OF STATE BAR ARTICLES OF V.T.C.A. GOV'T CODE TITLE 2
        SUBTITLE 6, APPENDIX ARTICLE 10 SEC. 9 CODE PROFESSIONAL RESPONSIBILI'rY
                              DISCIPLINARY RULE 9-102(3)(4j

          3.01 On f\1arch 9, 2015, the Relator accidently filed an ll.U7 Writ of

     Habeas Corpus, Memorandum of Law and Exhibits A/B,C to First Assistant

     District Attorney Belinda J. Hill, alleging that he was denied a Competency

     Hearing under newly discovered evidence.        Saia writ and documents was filed

     on March 9, 2015, and was recieved by the District Attorney on the 11th or

     12th of March 2015.    The Relator has requested the Respondent to transmit his

     11.07 Writ of Habeas Corpus, Memorandum of Law and all Exhibits to tbe Trial

     Court of 185th District:'_,i
       process may be speeded up instead of delayed.

               3.04 On April 30, 2015, approximately 38    day~   later.   Ms. Hill has

       failed to respond to my first letter nor has she responded to my certified

       letter, which was mailed out on Maret! 26, 2015.

               3.05 As of this date, April 30, 2015, over 30      ~omething   dyas later,

       Assistant District Attorney Belinda J. Hill, has yet to coffi2l_ywith Art. 11.07

       Sec 3(c).

               3.06 To date, Retalor has recieved no response from Respondent regarding

       Relator's~request    for transmittal of a copy of the 11.07 Writ of HAbeas

       Corpu~,    Memorandum of Law and Exhibits A,B,C to the Clerk of Courtrbom l85th,

       any answer filed and documents reciting the date upon which that finding was

       made.

               3.07 As it is clear from Relator;s letters, Relator has repeatedly put

       Respondent on notice that=Relator seeks the transmittal of copy of the 11.07

       Writ of Habeas Corpus, Memorandum of Law and Exhibits A,B,C any answeres filed

       and documents reciting the date upon which that finding was made and that

       such records are required by the "Laws and Rules" to act on Relator•s Writ

       of Mandamus.    Relator has gone well byond any requirement or obligations

       imposed upon him by the State:"Bar of Texas.       In contrast to Relator's efforts,

       Respondent has wholly failed to comply with the Art. 10, Sec. 9 Code

       Professional Responsibility, Disciplinary Rule 9-102(3)(4).            The Respondent,

       is acting in bad    faith~   and has also failed to afford Relator the      ·?rofe~sional


       and common courtesy of any written responses to his correspondence and

       request.

               3.08 The Assistant District Attorney, Balinda J. Hill shall immediately

       transmit to the Clerk of Courtroom 135th a complete copy of the 11.07 Writ

       Habeas Corpus, f1emorandum of Law and all Exhibits A,B,C, any answers filed



                                                  3.
and documents reciting the date upon wich that finding was made.               Failure of

the   ~irst   Assistant District Attorney (Belinde J. Hill) to act within the

allowed 20 Clays shall constitute such a finding.            Respondent is in violation

ot this procedure, ministerial duties, and thus the laws of this State.

      Relator respectfully requesting tr1at she promptly forward the ab:)Ve

material to the Clerk of Courtroom 185th.          Failure to promptly honor Relator's

request will compel him to pursue a "Civil Suit" as well as bring this matter

to the attention of the State Bar ot Texas Committees.

      I   thank you tor your assistance.

                                           IV.
                                  PRAYER   FOl{   RELIEF

      WHEREFORE PREMISES CONSIDERED, Franklin Carl Jones, Relator, Pro se

respectfully request this Honorable Court to enter an order compelling the

First Assistant District Attorney, Belinda J. Hill to immediately transmit

to the District Court 185th a copy of Applicant's Habeas Corpus, Memorandam

of Law and Exhibit. A,B,c, .. any answers filed and a certified citing of the date

such was made.     The Respondent did not transmit documents nor the 11.07 Writ

of Habeas Corpus, Memorandum of Law and Exhibits A,B,C, within a reasonable

time after the day they were requested and that Relator bring this litigation

in good faith and substantially prevailed.          Relator pr?ys for an order

directing Respondent to transmit a complete copy of the above documents to

the Clerk of Courtroom l85th, any answer tiled,            an~   documents reciting the

date upon wrrrch that finding was made to the Court Clerk of 185th as directed

in Article 10, Sec. 9, Code Professional Respons1bility, Disciplinary Rule

9-102(3)(4) as apllied in Resolution Trust Corp. V.P.C., 128 F.R.D. 647, an

as requested in Relator's letters (Exhibits A through C).




                                           4.
                                                   Respectfully submitted,



                                                   Franklin Carl Jones
                                                   #1224452
                                                   CVicConnell Unit
                                                   3001 S. Emily Dr.
                                                   Beeville, Tx 78102


THE STATE OF TEXAS
COUNTY OF BEE

                                      AFFIDAVIT

       I swear under oath that the facts anj allegation in the above

APPLICATION FOR WRIT OF MANDAMUS are true and correct.

                                 INMATE'S DECLARATION

       I, Franklin Carl Jones, am the Applicant and being presently incarcerated

at the William G. McConnell Unit in Beeville, Texas, declare under penalty

of perjury that according to my belief, the facts stated in the above

application are true and correct.

       SIGNED ON this the~ day of             ~
                                                   ~M~
                                                            '2015.

                                                   Applicant


                                CERTIFICATE OF   SE~VICE


       I hereby certify that a ture copy of the above APPLICATION     ~~R    WRIT

OF· CViANDAMUS was served on:
First Assistant District Attorney
Belinda J. Hill
1201 Franklin St., Room 600
Houston, Texas 77002-1930
by   p~~c~n;_a~true   and correct copy in the U.S. Mail on the   ~day        of
--~---~~~~~~~~-----' 2015.


                                                   ~/~ p1
                                                  Relator
                                                     ·




                                         5.
.   ~)




    ...I

           Exhiloi+-A
                                                             ..
                                                           · .........
                                                         ··-.
                                                                                                                     ''·




                                                                                              i:,OJ{\RCH 25 I 2015



                                        JUDICIAL NOTICE


RE: Writ of Habeas Corpusi                  M~morandum.of                   Law,      Exhi~its    A,B,C


Dea~       Ms.    Belindcl Hill,
     With all doe respect,             in my haste to mail out my ll.Q7 writ o£
habeaG cor~us,             I miscakingly sent it oto ihe District Attorn~y's
Office          instea~dof    to the Clerk of Courtroom 185th.                               I kr1Qw that
it    i~       not tour jOb to correct my error,
                                            ,
                                                                          but I am ~espectfully
                                                                            ;I


askin9 l.ou to            fono~ard   my 11.07 writ of                    itabe::~.s   cor· pus to t:h(::
~ro~~r          court,    which is the 185th District Court so that the
A~p~al          ~recess    may bg    spe~       up instead of delayed. It was- the
llth or or 12th of March 2015 in 0hich fOU should have ceceivea
it.    I have already contRcted the District Clerk explairiing the
           I
matter.

     Thank you tor your assistance in this                                im~ortant        oattec and
thank you for taking out the time to corr0ct this error.




                                                                            Respectfullly Submitted,
                                                                                            .l''ra.nklin   Jon~)S

                                                                                            T. D.C. ffl224452
                                                                                       3001 Sth Emily Dr.
                                                                                        Baeville,Tx.78102
                                                                                             !11CCONNELL UNI'l"
C.C./File
IT"
1"-
n.J
rn
        Certified Fee
.-'1
CJ
·o
CJ

CJ
._[]
.:::r
rn
n.J
.-'1
CJ
1"-



\
                            ~A           \=ec,G!Yl~
 Certified Mailirgvidet:: \..YH. ~.../_v
                                               A   ,.-_"

                                               ,
 11 A mailing receipt .     ·ft {if 2X..{ ~                                              CHRIS DANIEL
                                        HARRIS COUNTY DISTRICT CLERK
                                                                                                            Direct Dial Line:



3/27/2015


Mr. Franklin Carl Jones
#1224452/McConnell Unit
3001 S. Emily Dr.
Beeville, Texas 78102

Memorandum response to correspondence received: 03/26/15

Re: Cause No(s) 0977894.

Dear Mr. Jones,

1:8]   Your motion/request Writ of Habeas Corpus was filed with the District Clerk and on
       03/26/15 the Court:

       ~    Took no action            0      Denied your Motion/Request                 0     Granted your motion/request

       0    Took action                0     Advised attorney of record                 ~     Other



0      Our records reflect your jail time credit to be:                          Sentence to begin date: _ _ .

0      Contact TDC records for further information.

0      Requests for certified copies:

       0    Please include full name, date of birth, and/or cause number.

       0    Copies must be ordered by document name for correspondence to determine how many pages, to be able to
             quote a price. The fee for certified or un..:ertifiecl copies is $1.00 !)er !)llge. All requ~sts m!tst include a self-
             addressed, stamped envelope If the cause number is not known, there will.be a record search fee of $5.00.

1:8]   Other:_ This clerk contacted the Assistant DistriCt Attorney's Office for Court 185 and was
       advised that a Writ from Franklin Jones has not come across her desk. Furthermore, she
       advises if one should be mailed by mistake to the ADA for the 185th it would be forwarded to
       the Harris Cpunty District Clerks's Post Conviction Writs Department.




By:    T. Czepinski
       Clerk in the 185 District Court




                     P,O. Box 4651 • HOUSTON, TEXAS 77210-4651 • (713) 755-5749
 '
~\t
 ' .

     '    '
     ll   "
                                            CHRIS DANIEL
                                      HARRIS COUNTY DISTRICT CLERK
                                                                                                       Direct Dial Line:



4/22/2015


Mr. Franklin Carl Jones
#1224452/McConnell Unit
3001 S. Emily Drive
Beeville, Texas 78102

Memorandum response to correspondence received: 04/2112015

Re: Cause No(s) 0977894.

Dear Mr. Jones,

[gj   Your motion/request TO COMPEL was filed with the District Clerk and on 04/2112015 the
      Court:

      0     Took no action           ~     Denied your Motion/Request              D     Granted your motion/request

      D     Took action              D     Advised attorney of record              ~     Other



0     Our records reflect your jail time credit to be:                       Sentence to begin date: _ _ .

0     Contact TDC records for further information.

0     Requests for certified copies:

      D     Please include full name, date of birth, and/or cause number.

      D     Copies must be ordered by document name for correspondence to determine how many pages, to be able to
             quote a price. The fee for certified or uncertified copies is $1.00 per page. All requests must include a self-
             addressed, stamped envelope- If the cause number is not known, there will be a record search fee of $5.00.

[gj   Other: Please see the enclosed Certified Copy of the Court's Ruling.




By:   T. Czepinski
      Clerk in the 185 Distri




                     P.O. Box 4651    • HOUSTON, TEXAS 77210-4651 • (713) 755-5749
          E::< PARTE: Fi?''~/~
                                     Time:
                                            -~:--::-----




                                        Applicant's Motion to Compel!

          To The Honorable Judge Susan Br9wn
                                                                                                                                                                                                  0~('[, ,,
                                                                                                                                                                                                       ~ J..,j   "'h
             Fran]clin Carl Jone;:;,              Applicant pro se,                          moves to this court                                                                                      for~       ( 7 0..
          an order
          Hill,    to
          CriminaL


          answer filed and a certificate reciting the date upon whi
          such finding was mad~. in support thereof Applicant wo~l~·
                                                                                                                                                                     .~.;   ·;   ...
          the court the following:
                                                                                                                                                           : ...•·
          1). Applicant filed an application for Writ of                                                                      Habe~s;Corpus
                                                                                                                                                                                       \
          alleging that he was denied . a Competency Hearing und~r pewly
          discovered evidence. Said w~ it was filed on March 9.;, 2b{~:r;·,~nd
                                                                ···: ··'·\;_'·                -· ·,
          was received the District Attorney on the ll th or l2tt;it-i>.:t·:·~.;:t;rd;h
                                                                      .·.~ =:~·i;;;;~;;·J.·~_;:~;:. : -;·_; · -.~
          2015.
          2).   In my haste to mail out my 11.07 writ of Habeas Corpus,
          I addressed it to the District Attorney instead of teh Clerk
          of Courtroom l85th.
          3).   I know that it is not their job to correct my··erro:L 'but·
          I had respectfully asked them to forward my 11.07 writ of Habeas
          Corpus to the proper court, which was the l85th District Court
          so that the Appeal process may be speeded up instead of delayed.
          4). On April 15,2015, approximately (l) month later, Ms. Hill
          has failed to respond to my first letter nor                                                           ~as                        she responded
          to my certified letter,                   which was mailed out cOh.:::·M~r·ch. 26,2015.
                                                                                                       ~- ~-··:.;·.:..\....   :...,~:       ':' ';     :-:     ·.. ~:':~.....
          5). As of this date,                April 15,2015, 30 daysf.·l'a-t'er, Assfstant
          District Attorney,               Belinda J.                  HilL     has         y~::£-.~:·i~ '··~·om~:ly· .. ~:f~h                                                                   Art.
                                                                                              ;.:-          .                                        ...

          11.07 Sec.        3(c).
                                                                                                       ~ .                                                                                  j
             Wherefore,        the Applicant request this Ho'·~,pr.aqle··c             .-I.
             j'

         ~
               ~
                  .




Depu~;